dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.02-03-199-CV





NADINE MCBRIDE, INDIVIDUALLY AND 				     APPELLANTS

AS NEXT FRIEND OF DAMON DALE 

MCBRIDE, DALE LANCE MCBRIDE AND 

DEBORAH MCBRIDE					    



V.



RICK MORALES									   APPELLEE

----------

FROM THE 271
ST
 DISTRICT COURT OF WISE COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Motion To Dismiss Appeal Of Appellants Nadine McBride, Individually And As Next Friend Of Damon McBride, Dale Lance McBride and Deborah McBride.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.

Costs of this appeal shall be taxed against party incurring same, for  which let execution issue.



PER CURIAM	





PANEL D:	GARDNER, J.; CAYCE, C.J.; and WALKER, J.



DELIVERED: July 15, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.